MEMORANDUM OF DECISION.
Michael S. Daigle appeals his robbery conviction, 17-A M.R.S.A. § 651(B)(1) (1983), entered after a jury trial in Superior *221Court, York County. Daigle challenges the sufficiency of the evidence, the amendment of the indictment and the denial of a requested jury instruction on the termination of accomplice liability, 17-A M.R.S.A. § 57(5XC) (1983). We conclude that there was sufficient evidence in the record from which a jury rationally could conclude beyond a reasonable doubt that Daigle was guilty of the crime charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985). The amendment of the indictment as to form only was properly allowed. See State v. Hathorne, 387 A.2d 9, 13 (Me.1978). Finally, the requested jury instruction was properly denied because the issue was not generated by the evidence. See State v. Knowles, 495 A.2d 335, 338 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.